DETAILED ACTION
This office action is in response to communication filed on October 14, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 14, 2022 has been entered.
 
Response to Amendment
Amendments filed on October 14, 2022 have been entered.
The specification has been amended.
Claims 1-2, 4, 6-9, 11, 13-17, 19-20 have been amended.
Claims 1-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 12), filed on 10/14/2022, with respect to the objections to the specification have been fully considered. In view of the amendments, the objections have been withdrawn. However, upon further consideration, new objections to the specification and the claims are being raised in order to correct minor informalities (see below).

Applicant’s arguments, see Remarks (p. 12-14), filed on 10/14/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered but are moot in view of new ground(s) of rejection(s). 

Applicant argues (p. 13) that Strudwicke does not teach a maintenance schedule of a fracking device derived from operational data of a plurality of fracking devices, as generally recited by the independent claims. In contrast, Strudwicke merely teaches a prediction of maintenance for a specific component based only on indicator values for the specific component. Developing a maintenance schedule by considering operational data from a plurality of devices has advantages beyond merely considering the lifespan of a singular, specific component. Paragraph [0056] of the present application recites “[o]nce trained the machine-learning model may be used to determine when a particular fracking device of the one or more fracking devices may be taken offline for repairs or replacement such that an impact on the field of operations may be minimized.” Rather than evaluating the lifespan of a component in a vacuum, as in Strudwicke, the present claims provide a technique of scheduling maintenance in consideration of a plurality of devices of the fracking operation. Thus, the Applicant respectfully submits that Strudwicke does not disclose or suggest the a maintenance schedule of a fracking device derived from operational data of a plurality of fracking devices, as recited in the independent claims
This argument is not persuasive.
First, the examiner submits that Strudwicke discloses: “The degradation of one component can lead to imbalances in the machine that result in degradation of further  components. Both performance and life of a machine can have a direct impact on the costs of running an operation. If a machine fails it can result in the shutdown of an entire process. Similarly, machines running at sub-optimal performance levels can result in an inefficient process that consumes more energy than required. As such , there is a need to manage these conditions of a machine” (see [0004]-[0005]; see also [0138]; see additionally [0053] regarding utilizing parameters of a plurality of machines to produce a collective condition of the machines, and [0128] regarding prolonging the working life of a component of a machine, so that the machine may remain in an operating condition until component replacement).
Additionally, newly cited reference Basu (US 10364662 B1) teaches training a production analysis engine using machine learning algorithms and data from multiple entities in order to determine a maintenance schedule time or date which incorporates factors that influence the cumulative production from a well while also predicting failure of equipment (see rejection below).
Furthermore, the examiner submits that “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap” (MPEP 2141, section III).
Based on this, the examiner submits that, under the broadest reasonable interpretation and in light of the specification, the prior art of record renders the claimed feature obvious.

Applicant also argues (p. 13) that Strudwicke teaches determining singular instances of maintenance. In contrast, claim 1 of the present application recites “the representation of the maintenance schedule for use to determine an interval of time over which to initiate or cease a wellbore operation by the particular fracking device.” The ‘schedule’ of claim 1 is not analogous to the singular instance of when maintenance should occur for a device based on operational characteristics of that device, as described by Strudwicke. The ‘schedule’ includes several intervals of time in which particular fracking devices from the plurality devices are scheduled for maintenance while considering the performance of an entire fracking operation.
This argument is not persuasive.
The examiner submits that claim 1 recites “a maintenance schedule for a particular fracking device of the plurality of fracking devices, the maintenance schedule indicating a particular time in which the particular fracking device is to be taken offline, repaired, or replaced, wherein the particular time occurs prior to when a failure of the particular fracking device is expected to occur and is based at least in part on an overall fracking operation of the plurality of fracking devices” and “transmitting, to the remote computing device, a representation of the maintenance schedule corresponding to the particular fracking device in response to receiving the request, the representation of the maintenance schedule for use to determine an interval of time over which to initiate or cease a wellbore operation by the particular fracking device”. In other words, the maintenance schedule indicates a particular time, with the maintenance schedule being used for determining an interval of time.
Also, the examiner submits that the rejection is based on obviousness based on the teachings of the prior art of record. For example, Strudwicke discloses: “In any of these scenarios, the outcome is, in essence, a prediction 608 of performance and/or wear of the machine. In the case of wear it may be a prediction 608 of when the machine may fail, and when a replacement component may be required to avoid such failure (i.e. when the replacement criterion is met)” (see [0136], see also [0132] regarding determining a time until failure and [0138] regarding taking the action based on cost, resource availability, downtime, etc.).
Furthermore, as indicated above “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap” (MPEP 2141, section III).
Based on this, the examiner submits that, under the broadest reasonable interpretation and in light of the specification (see specification at [0057]: “service schedule may indicate that maintenance required at set time intervals such as a particular date and time, at the expiration of a time interval such as every 30 days, based on the operating conditions of the fracking device, combinations thereof, or the like”), the prior art of record renders the claimed feature obvious.

Specification
The disclosure is objected to because of the following informalities:
[0038]: Language “FIG. 6 is a flowchart of a process for a determining an amount of operational life remaining in fracking devices according to one aspect of the present disclosure” should read “FIG. 6 is a flowchart of a process for [[a]] determining an amount of operational life remaining in fracking devices according to one aspect of the present disclosure”.  
[0041]: Language “The central server may store the historical characteristics in association with the fracking device that transmitted the a historical characteristics and in association with the time in which the transmission was sent or received” should read “The central server may store the historical characteristics in association with the fracking device that transmitted the [[a]] historical characteristics and in association with the time in which the transmission was sent or received”.  
[0053]: Language “The request may indicate a particular fracking device, a particular component of the fracking device, one or more portions of operational characteristics associated with the fracking device, a particular properties associated with the device, a geographical location, a time interval over which data was collected, combinations thereof, or the like” should read “The request may indicate a particular fracking device, a particular component of the fracking device, one or more portions of operational characteristics associated with the fracking device, [[a]] particular properties associated with the device, a geographical location, a time interval over which data was collected, combinations thereof, or the like”.
[0058]: Language “The expected failure may be based an assessment by the trained machine learning model that processed real-time operating characteristics of the fracking device” should read “The expected failure may be based on an assessment by the trained machine learning model that processed real-time operating characteristics of the fracking device”.
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim language “receiving, from each fracking device of plurality of fracking devices …” should read “receiving, from each fracking device of a plurality of fracking devices …” to correct for minor informalities.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:
Claim language “receiving, from each fracking device of plurality of fracking devices …” should read “receiving, from each fracking device of a plurality of fracking devices …” to correct for minor informalities.
Appropriate correction is required.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a device (system), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “defining a feature set for each fracking device of the plurality of fracking devices using the historical characteristics, the feature set including a device type and a portion of the historical characteristics of the corresponding fracking device” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by using mathematical concepts (e.g., selecting data, see specification at [0042]-[0043]). Except for the recitation of the source/type of data being evaluated (i.e., fracking device/device type and a portion of the historical characteristics of the corresponding fracking device), the limitation in the context of this claim mainly refers to selecting data,
the limitation “generating a trained machine-learning model using the feature set corresponding to each fracking device of the plurality of fracking devices” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., training a machine-learning model using the selected data, see specification at [0044]-[0048]) to obtain a trained model (i.e., a trained machine-learning model). Except for the recitation of the source of data being evaluated (i.e., fracking device), the limitation in the context of this claim mainly refers to applying mathematical concepts to manipulate data and generate a model, 
the limitation “generating, using the trained machine-learning model and the operational characteristics, a service object for each fracking device of the plurality of fracking devices” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., using the trained machine-learning model) to obtain a result (i.e., a service object, see specification at [0052]). The limitation in the context of this claim mainly refers to applying mathematical concepts to manipulate collected data and obtain a result, and. 
the limitation “generating, using the trained machine-learning model and the service object, a maintenance schedule for a particular fracking device of the plurality of fracking devices” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., using the trained machine-learning model) to obtain a result (i.e., a maintenance schedule, see specification at [0056]). The limitation in the context of this claim mainly refers to applying mathematical concepts to manipulate data and obtain a result. 
Therefore, the claim recites a judicial exception under Step 2A - Prong One of the test.

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
“A system comprising: one or more processors; one or more memories connected to the one or more processors for storing instructions that are executable by the one or more processors to cause the one or more processors to perform operations”, which merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)),
“receiving, from each fracking device of a plurality of fracking devices, historical characteristics corresponding to usage of a corresponding fracking device”, which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g)),
“receiving, from each fracking device of the plurality of fracking devices, operational characteristics”, which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g)),
“receiving, from a remote computing device, a request for a portion of the operational characteristics associated with the particular fracking device of the plurality of fracking devices”, which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g)),
“wherein the service object indicates an expected operational life of the fracking device and an amount of time remaining until a failure is expected to occur; the maintenance schedule indicating a particular time in which the particular fracking device is to be taken offline, repaired, or replaced, wherein the particular time occurs prior to when a failure of the particular fracking device is expected to occur and is based at least in part on an overall fracking operation of the plurality of fracking devices; and transmitting, to the remote computing device, a representation of the maintenance schedule corresponding to the particular fracking device in response to receiving the request, the representation of the maintenance schedule for use to determine an interval of time over which to initiate or cease a wellbore operation by the particular fracking device” integrates the judicial exception into a practical application by reflecting an improvement to other technology or technical field (e.g., determining an expected operational life of the fracking device and an amount of time remaining until a failure is expected to occur; and using this for generation of a maintenance schedule for determination of an interval of time over which to initiate or cease a wellbore operation) (see MPEP 2106.05(a)).
Therefore, these additional elements, when considered individually and in combination, integrate the judicial exception into a practical application. The claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A).

Similarly, independent claims 8 and 15 are directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 2-7, 9-14 and 16-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strudwicke (US 20190187679 A1), hereinafter ‘Strudwicke’, in view of Basu (US 10364662 B1), hereinafter ‘Basu’.
Regarding claim 1. (Currently Amended)
Strudwicke discloses:
A system (Fig. 1, [0068], [0075]: a system for monitoring a plurality of machines is presented (see also Fig. 5, [0072], [0119])) comprising:
one or more processors (Fig. 1, items 114 and 134 – ‘processor’; [0080], [0082], [0085]: each machine module and the site module in the system comprises a processor);
one or more memories (Fig. 1, items 112 and 132 – ‘memory’) connected to the one or more processors for storing instructions that are executable by the one or more processors to cause the one or more processors to perform operations ([0080]-[0081], [0085]: each machine module and the site module in the system comprises memory in which instructions are stored) including: 
receiving, from each fracking device (Fig. 1, item 102 – ‘machine’) of a plurality of fracking devices (Fig. 1, items 102 – ‘machine’; [0075]-[0075]: a plurality of machines is monitored, the machines corresponding to equipment used in oil and gas operations (see [0002] and [0142]) such as a fracking pump (see [0100])), historical characteristics corresponding to usage of a corresponding fracking device (Fig. 6, item 604; [0061], [0095], [0122]: historical data is received from the machines being monitored); 
defining a feature set for each fracking device of the plurality of fracking devices using the historical characteristics, the feature set including a device type and a portion of the historical characteristics of the corresponding fracking device ([0095]: historical data for the same machine type is implemented for evaluation of machine condition to prevent confusion or cross-over of data between machine types (e.g., data is selected based on shared characteristic or selection criteria, see [0079], [0094] and [0121])); 
generating a trained machine-learning model using the feature set corresponding to each fracking device of the plurality of fracking devices (Fig. 6, item 606; [0131]-[0133]: a machine learning algorithm is trained using historical data corresponding to the machine in consideration (see [0079], [0094]-[0095] and [0121])); 
receiving, from each fracking device of the plurality of fracking devices, operational characteristics (Fig. 6, item 602; [0131]: the processor receives machine data obtained from sensors (see [0077]-[0078], [0081], [0120]));
generating, using the trained machine-learning model and the operational characteristics, a service object for each fracking device of the plurality of fracking devices (Fig. 6, item 608; [0132]-[0133]: the machine learning algorithm is trained using the historical data and used to determine remaining useful life of the machine with machine data received from sensors), wherein the service object indicates an expected operational life of the fracking device and an amount of time remaining until a failure is expected to occur (Figs. 3 and 4; [0132]-[0133], [0136]: remaining useful life of the machine is predicted as well as when the machine may fail (see also [0058]-[0059], [0100],  [0109], [0111])); and
generating, using the trained machine-learning model and the service object, a maintenance schedule for a particular fracking device of the plurality of fracking devices, the maintenance schedule indicating a particular time in which the particular fracking device is to be taken offline, repaired, or replaced, wherein the particular time occurs prior to when a failure of the particular fracking device is expected to occur ([0136]: the prediction obtained from applying the machine learning algorithm (see [0132]-[0133]) includes a prediction of wear and when a replacement component may be required to avoid failure, the prediction being based on combination of indicators and providing condition of the device (see [0097]-[0099], [0116])).

Strudwicke does not explicitly disclose:
the particular time is based at least in part on an overall fracking operation of the plurality of fracking devices;
receiving, from a remote computing device, a request for a portion of the operational characteristics associated with the particular fracking device of the plurality of fracking devices; and
transmitting, to the remote computing device, a representation of the maintenance schedule corresponding to the particular fracking device in response to receiving the request, the representation of the maintenance schedule for use to determine an interval of time over which to initiate or cease a wellbore operation by the particular fracking device.

Regarding the particular time is based at least in part on an overall fracking operation of the plurality of fracking devices, Basu teaches:
	“In further example, the system 5700 can include a production analysis engine 5716, which can be used to analyze the production, determining maintenance schedule or maintenance recipe, predict equipment failure, schedule routine maintenance, suggest the installation of artificial lift, suggest implementation of enhanced recovery, and a predicted time or date for maintenance, treatment, lift, or enhanced recovery, as well as other post completion factors associated with producing fluid from a well. The production analysis engine 5716 can be trained as described above and can incorporated structures, such as a neural network, regression, or classification” (col. 29, lines 12-23: a production analysis engine is trained using machine learning algorithms and data from multiple entities (see col. 19, lines 9-11) in order to determine a maintenance schedule time or date (see also col. 40, lines 23-34), the maintenance schedule incorporating factors that influence the cumulative production from a well, while also predicting failure of equipment (see col. 29, lines 50-63; see also col. 30, lines 33-44; col. 31, lines 32-34, 59-62; see also Strudwicke at [0004]-[0005] regarding performance of a machine having impact on other components and the cost of running an operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strudwicke in view of Basu to incorporate the particular time based at least in part on an overall fracking operation of the plurality of fracking devices, in order to address the impact of the performance and life of a machine in the entire process, as discussed by Strudwicke ([0004]-[0005]).

Regarding receiving, from a remote computing device, a request for a portion of the operational characteristics associated with the particular fracking device of the plurality of fracking devices; and transmitting, to the remote computing device, a representation of the maintenance schedule corresponding to the particular fracking device in response to receiving the request, the representation of the maintenance schedule for use to determine an interval of time over which to initiate or cease a wellbore operation by the particular fracking device, Strudwicke teaches:
“Use of the wireless network 130 may allow further access (in addition to the site module 108) to each machine module 106. For example, processed data 128 may be accessed by an operator using a mobile device (e.g. laptop, tablet, mobile phone, etc.) in proximity to a respective machine 102. The operator may, for example, wish to observe the processed data 128 (provided by the machine module 106) whilst being able to view and/or listen to the machine 102” ([0084]: operator may access (analogous to request access) the processed data for displaying purposes (see [0086], [0107] and [0118])); 
“This health bar may be displayed to an operator of the pump on a display in a control room located at the site of the oil and gas operation. It may alternatively be displayed on a mobile device, or on non-mobile device that is remote from the operation” ([0107]: the system transmits indication of machine condition (see Figs. 3 and 4) to remote devices (see also [0084] and [0118])); and
“The real time nature of the method provides a way in which to observe changes in the health condition of the pump over time (i.e. if the health bar suddenly falls, it may be apparent to the operator that the machine is experiencing rapid degradation). This may enable a basic measure of approximately predicting remaining useful life of the machine (in this case, the pump). If the health bar reduces to a certain threshold health value the operator may respond by inspecting the machine, reviewing the measured parameters, adjusting an operating parameter of the machine and/or ceasing operation of the machine (e.g. to prevent damage to the machine). Alternatively or additionally, the indicated health condition (i.e. the combination of indicator values) may be communicated to a control system. The control system may respond to the indicated health condition by adjusting an operating parameter of the pump, or by ceasing operation of the pump completely” ([0109]-[0110]: condition of the machine allows predicting remaining useful life of the machine in order to take appropriate maintenance actions, such as to cease operation of the machine (see also [0132], [0136] and [0138]; see [0058]-[0059]: regarding identifying components to be replaced to prevent replacement criterion being met, with this identification taking into account the predicted time until reaching the replacement criterion, therefore, reducing the downtime of the machines caused by unexpected component failure or wear)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strudwicke in view of Basu to receive, from a remote computing device, a request for a portion of the operational characteristics associated with the particular fracking device of the plurality of fracking devices; and to transmit, to the remote computing device, a representation of the maintenance schedule corresponding to the particular fracking device in response to receiving the request, the representation of the maintenance schedule for use to determine an interval of time over which to initiate or cease a wellbore operation by the particular fracking device, in order to allow an operator to respond to the measured values of the machines when required, reducing the time and cost of maintaining equipment, as well as the downtime of the machines, as discussed by Strudwicke ([0059], [0086], [0110]).

Regarding claim 2. (Currently Amended)
Strudwicke in view of Basu discloses all the features of claim 1 as described above.
Strudwicke further discloses:
an internet-of-things device (Fig. 1, items 106 and 108– “machine module” and “site module”) is coupled to each fracking device (Fig. 1, item 102 – ‘machine’) of the plurality of fracking devices (Fig. 1, items 102 – ‘machine’), the internet-of-things device acting as a network interface for the fracking device ([0083], [0086]-[0086]: machines conditions are measured by sensors, which transmit data to machine modules using wireless network (Fig. 1, item 130), which consequently transmit to site module, which includes a control interface for distribution to other components of the system (see Fig. 1, item 144; see also [0129] regarding this configuration being analogous to an Internet-of-Things approach to monitor each machine)).  

Regarding claim 3. (Original)
Strudwicke in view of Basu discloses all the features of claim 1 as described above.
Strudwicke does not explicitly disclose:
the operational characteristics are adapted to be streamed over a time period of a predetermined duration.  

However, Strudwicke teaches:
“Each sensor 104 may measure its respective parameter in a discrete continuous manner and, from these measurements, can produce data that is indicative of the measured values of the respective parameters they are configured to measure. This data is communicated in the form of a signal (e.g. a voltage level) to the machine modules 106 via a wired and/or wireless connection 110 between the sensors 104 and the machine modules 106” ([0078]: sensors measure parameters in a discrete manner (analogous to over a time period of a predetermined duration), with these data being transmitted to machine modules for processing (see also [0089])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strudwicke in view of Basu to adapt the operational characteristics to be streamed over a time period of a predetermined duration, in order to reduce transmissions costs, while also preventing confusion or cross-over of data.

Regarding claim 4. (Currently Amended)
Strudwicke in view of Basu discloses all the features of claim 1 as described above.
Strudwicke further discloses:
the operations further including: 
generating a graphical user interface (Figs. 3-4) using the operational characteristics for at least one fracking device of the plurality of fracking devices ([0132]-[0133]: the machine learning algorithm is used to determine remaining useful life of the machine with machine data received from sensors); and
displaying the graphical user interface on a display device (Figs. 3 and 4; [0013], [0034], [0107], [0118]: indication of machine condition in the form of a graphic is displayed to a user on a display (see also [0084]-[0085])).  

Regarding claim 5. (Original)
Strudwicke in view of Basu discloses all the features of claim 1 as described above.
Strudwicke further discloses:
the service object is adapted to indicate a root cause of the failure ([0133]: the machine learning algorithm is be used to make a prediction of which component ( or combination of components) is likely to be causing the loss in performance).  

Regarding claim 6. (Currently Amended)
Strudwicke in view of Basu discloses all the features of claim 1 as described above.
Strudwicke further discloses:
the operations further including: 
generating, using the trained machine-learning model and the service object, one or more additional maintenance schedules for additional fracking devices of the plurality of fracking devices, the additional maintenance schedules indicating one or more additional particular times in which the additional fracking devices are to be taken offline, repaired, or replaced, wherein the one or more additional particular times occur prior to when the failure is expected to occur ([0136]: the prediction obtained from applying the machine learning algorithm (see [0132]-[0133]) includes a prediction of wear and when a replacement component may be required to avoid failure, the prediction being obtained for each of a plurality of machines in the system (see Fig. 1, items 102; [0053], [0106])).  

Regarding claim 7. (Currently Amended)
Strudwicke in view of Basu discloses all the features of claim 1 as described above.
Strudwicke further discloses:
the operations further including: 
detecting, by the trained machine-learning model, that the failure is expected to occur in a first fracking device of the plurality of fracking devices within a threshold duration of time ([0132]-[0133], [0136]: the prediction obtained from applying the machine learning algorithm includes a prediction of when the machine will fail (within a threshold duration of time)); 
transmitting a communication to a client device (Fig. 1, item 144 – “distributed control system”) associated with the first fracking device ([0086]-[0087]: processed data is communicated to a distributed control system for controlling corresponding machines in response to processed data (see [0137])), the communication indicating that the failure is expected to occur and a particular component of the first fracking device is a root cause of the failure ([0132]-[0133], [0136]-[0137]: the prediction of when the machine will fail is communicated to take appropriate action); and 
replacing the particular component of the first fracking device to prevent the failure (Fig. 6, item 614; [0138]: an action taken in response to a low remaining useful life for a component is the replacement of the component, which may be performed automatically or by an operator).  

Regarding claim 8. (Currently Amended)
Strudwicke discloses:
A method (Fig. 6, [0009]: a method for monitoring operation of machines is presented) comprising: 
receiving, from each fracking device (Fig. 1, item 102 – ‘machine’) of a plurality of fracking devices (Fig. 1, items 102 – ‘machine’; [0075]-[0075]: a plurality of machines is monitored, the machines corresponding to equipment used in oil and gas operations (see [0002] and [0142]) such as a fracking pump (see [0100])), historical characteristics corresponding to usage of a corresponding fracking device (Fig. 6, item 604; [0061], [0095], [0122]: historical data is received from the machines being monitored); 
defining a feature set for each fracking device of the plurality of fracking devices using the historical characteristics, the feature set including a device type and a portion of the historical characteristics of the corresponding fracking device ([0095]: historical data for the same machine type is implemented for evaluation of machine condition to prevent confusion or cross-over of data between machine types (e.g., data is selected based on shared characteristic or selection criteria, see [0079], [0094] and [0121])); 
generating a trained machine-learning model using the feature set corresponding to each fracking device of the plurality of fracking devices (Fig. 6, item 606; [0131]-[0133]: a machine learning algorithm is trained using historical data corresponding to the machine in consideration (see [0079], [0094]-[0095] and [0121])); 
receiving, from each fracking device of the plurality of fracking devices, operational characteristics (Fig. 6, item 602; [0131]: the processor receives machine data obtained from sensors (see [0077]-[0078], [0081], [0120])); 
generating, using the trained machine-learning model and the operational characteristics, a service object for each fracking device of the plurality of fracking devices (Fig. 6, item 608; [0132]-[0133]: the machine learning algorithm is trained using the historical data and used to determine remaining useful life of the machine with machine data received from sensors), wherein the service object indicates an expected operational life of the fracking device and an amount of time remaining until a failure is expected to occur (Figs. 3 and 4; [0132]-[0133], [0136]: remaining useful life of the machine is predicted as well as when the machine may fail (see also [0058]-[0059], [0100],  [0109], [0111])); and
generating, using the trained machine-learning model and the service object, a maintenance schedule for a particular fracking device of the plurality of fracking devices, the maintenance schedule indicating a particular time in which the particular fracking device is to be taken offline, repaired, or replaced, wherein the particular time occurs prior to when a failure of the particular fracking device is expected to occur ([0136]: the prediction obtained from applying the machine learning algorithm (see [0132]-[0133]) includes a prediction of wear and when a replacement component may be required to avoid failure, the prediction being based on combination of indicators and providing condition of the device (see [0097]-[0099], [0116])).

Strudwicke does not explicitly disclose:
the particular time is based at least in part on an overall fracking operation of the plurality of fracking devices;
receiving, from a remote computing device, a request for a portion of the operational characteristics associated with the particular fracking device of the plurality of fracking devices; and
transmitting, to the remote computing device, a representation of the maintenance schedule corresponding to the particular fracking device in response to receiving the request, the representation of the maintenance schedule for use to determine an interval of time over which to initiate or cease a wellbore operation by the particular fracking device.

Regarding the particular time is based at least in part on an overall fracking operation of the plurality of fracking devices, Basu teaches:
	“In further example, the system 5700 can include a production analysis engine 5716, which can be used to analyze the production, determining maintenance schedule or maintenance recipe, predict equipment failure, schedule routine maintenance, suggest the installation of artificial lift, suggest implementation of enhanced recovery, and a predicted time or date for maintenance, treatment, lift, or enhanced recovery, as well as other post completion factors associated with producing fluid from a well. The production analysis engine 5716 can be trained as described above and can incorporated structures, such as a neural network, regression, or classification” (col. 29, lines 12-23: a production analysis engine is trained using machine learning algorithms in order to determine a maintenance schedule time or date (see also col. 40, lines 23-34), the maintenance schedule incorporating factors that influence the cumulative production from a well, while also predicting failure of equipment (see col. 29, lines 50-63; see also col. 30, lines 33-44; col. 31, lines 32-34, 59-62; see also Strudwicke at [0004]-[0005] regarding performance of a machine having impact on other components and the cost of running an operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strudwicke in view of Basu to incorporate the particular time based at least in part on an overall fracking operation of the plurality of fracking devices, in order to address the impact of the performance and life of a machine in the entire process, as discussed by Strudwicke ([0004]-[0005]).

Regarding receiving, from a remote computing device, a request for a portion of the operational characteristics associated with the particular fracking device of the plurality of fracking devices; and transmitting, to the remote computing device, a representation of the maintenance schedule corresponding to the particular fracking device in response to receiving the request, the representation of the maintenance schedule for use to determine an interval of time over which to initiate or cease a wellbore operation by the particular fracking device, Strudwicke teaches:
“Use of the wireless network 130 may allow further access (in addition to the site module 108) to each machine module 106. For example, processed data 128 may be accessed by an operator using a mobile device (e.g. laptop, tablet, mobile phone, etc.) in proximity to a respective machine 102. The operator may, for example, wish to observe the processed data 128 (provided by the machine module 106) whilst being able to view and/or listen to the machine 102” ([0084]: operator may access (analogous to request access) the processed data for displaying purposes (see [0086], [0107] and [0118])); 
“This health bar may be displayed to an operator of the pump on a display in a control room located at the site of the oil and gas operation. It may alternatively be displayed on a mobile device, or on non-mobile device that is remote from the operation” ([0107]: the system transmits indication of machine condition (see Figs. 3 and 4) to remote devices (see also [0084] and [0118])); and
“The real time nature of the method provides a way in which to observe changes in the health condition of the pump over time (i.e. if the health bar suddenly falls, it may be apparent to the operator that the machine is experiencing rapid degradation). This may enable a basic measure of approximately predicting remaining useful life of the machine (in this case, the pump). If the health bar reduces to a certain threshold health value the operator may respond by inspecting the machine, reviewing the measured parameters, adjusting an operating parameter of the machine and/or ceasing operation of the machine (e.g. to prevent damage to the machine). Alternatively or additionally, the indicated health condition (i.e. the combination of indicator values) may be communicated to a control system. The control system may respond to the indicated health condition by adjusting an operating parameter of the pump, or by ceasing operation of the pump completely” ([0109]-[0110]: condition of the machine allows predicting remaining useful life of the machine in order to take appropriate maintenance actions, such as to cease operation of the machine (see also [0132], [0136] and [0138]; see [0058]-[0059]: regarding identifying components to be replaced to prevent replacement criterion being met, with this identification taking into account the predicted time until reaching the replacement criterion, therefore, reducing the downtime of the machines caused by unexpected component failure or wear)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strudwicke in view of Basu to receive, from a remote computing device, a request for a portion of the operational characteristics associated with the particular fracking device of the plurality of fracking devices; and to transmit, to the remote computing device, a representation of the maintenance schedule corresponding to the particular fracking device in response to receiving the request, the representation of the maintenance schedule for use to determine an interval of time over which to initiate or cease a wellbore operation by the particular fracking device, in order to allow an operator to respond to the measured values of the machines when required, reducing the time and cost of maintaining equipment, as well as the downtime of the machines, as discussed by Strudwicke ([0059], [0086], [0110]).

Regarding claim 9. (Currently Amended)
Strudwicke in view of Basu discloses all the features of claim 8 as described above.
Strudwicke further discloses:
an internet-of-things device (Fig. 1, items 106 and 108– “machine module” and “site module”) is coupled to each fracking device (Fig. 1, item 102 – ‘machine’) of the plurality of fracking devices (Fig. 1, items 102 – ‘machine’), the internet-of-things device acting as a network interface for the fracking device ([0083], [0086]-[0086]: machines conditions are measured by sensors, which transmit data to machine modules using wireless network (Fig. 1, item 130), which consequently transmit to site module, which includes a control interface for distribution to other components of the system (see Fig. 1, item 144; see also [0129] regarding this configuration being analogous to an Internet-of-Things approach to monitor each machine)).  

Regarding claim 10. (Original)
Strudwicke in view of Basu discloses all the features of claim 8 as described above.
Strudwicke does not explicitly disclose:
the operational characteristics are streamed over a time period of a predetermined duration.  

However, Strudwicke teaches:
“Each sensor 104 may measure its respective parameter in a discrete continuous manner and, from these measurements, can produce data that is indicative of the measured values of the respective parameters they are configured to measure. This data is communicated in the form of a signal (e.g. a voltage level) to the machine modules 106 via a wired and/or wireless connection 110 between the sensors 104 and the machine modules 106” ([0078]: sensors measure parameters in a discrete manner (analogous to over a time period of a predetermined duration), with these data being transmitted to machine modules for processing (see also [0089])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strudwicke in view of Basu to adapt the operational characteristics to be streamed over a time period of a predetermined duration, in order to reduce transmissions costs, while also preventing confusion or cross-over of data.

Regarding claim 11. (Currently Amended)
Strudwicke in view of Basu discloses all the features of claim 8 as described above.
Strudwicke further discloses:
generating a graphical user interface (Figs. 3-4) using the operational characteristics for at least one fracking device of the plurality of fracking devices ([0132]-[0133]: the machine learning algorithm is used to determine remaining useful life of the machine with machine data received from sensors); and
displaying the graphical user interface on a display device (Figs. 3 and 4; [0013], [0034], [0107], [0118]: indication of machine condition in the form of a graphic is displayed to a user on a display (see also [0084]-[0085])).  

Regarding claim 12. (Original)
Strudwicke in view of Basu discloses all the features of claim 8 as described above.
Strudwicke further discloses:
the service object indicates a root cause of the failure ([0133]: the machine learning algorithm is be used to make a prediction of which component ( or combination of components) is likely to be causing the loss in performance).  

Regarding claim 13. (Currently Amended)
Strudwicke in view of Basu discloses all the features of claim 8 as described above.
Strudwicke further discloses:
generating, using the trained machine-learning model and the service object, one or more additional maintenance schedules for additional fracking devices of the plurality of fracking devices, the additional maintenance schedules indicating one or more additional particular times in which the additional fracking devices are to be taken offline, repaired, or replaced, wherein the one or more additional particular times occur prior to when the failure is expected to occur ([0136]: the prediction obtained from applying the machine learning algorithm (see [0132]-[0133]) includes a prediction of wear and when a replacement component may be required to avoid failure, the prediction being obtained for each of a plurality of machines in the system (see Fig. 1, items 102; [0053], [0106])).

Regarding claim 14. (Currently Amended)
Strudwicke in view of Basu discloses all the features of claim 8 as described above.
Strudwicke further discloses:
detecting, by the trained machine-learning model, that the failure is expected to occur in a first fracking device of the plurality of fracking devices within a threshold duration of time ([0132]-[0133], [0136]: the prediction obtained from applying the machine learning algorithm includes a prediction of when the machine will fail (within a threshold duration of time));
transmitting a communication to a client device (Fig. 1, item 144 – “distributed control system”) associated with the first fracking device ([0086]-[0087]: processed data is communicated to a distributed control system for controlling corresponding machines in response to processed data (see [0137])), the communication indicating that the failure is expected to occur and a particular component of the first fracking device is a root cause of the failure ([0132]-[0133], [0136]-[0137]: the prediction of when the machine will fail is communicated to take appropriate action); and 
replacing the particular component of the first fracking device to prevent the failure (Fig. 6, item 614; [0138]: an action taken in response to a low remaining useful life for a component is the replacement of the component, which may be performed automatically or by an operator).  

Regarding claim 15. (Currently Amended)
Strudwicke discloses:
A non-transitory computer-readable medium (Fig. 1, items 112 and 132 – ‘memory’) including instructions ([0080]-[0081], [0085]: each machine module and the site module in the system comprises memory in which instructions are stored) that are executable by one or more processors (Fig. 1, items 114 and 134 – ‘processor’; [0080], [0082], [0085]: each machine module and the site module in the system comprises a processor) to cause the one or more processors to perform operations including: 
receiving, from each fracking device (Fig. 1, item 102 – ‘machine’) of a plurality of fracking devices (Fig. 1, items 102 – ‘machine’; [0075]-[0075]: a plurality of machines is monitored, the machines corresponding to equipment used in oil and gas operations (see [0002] and [0142]) such as a fracking pump (see [0100])), historical characteristics corresponding to usage of a corresponding fracking device (Fig. 6, item 604; [0061], [0095], [0122]: historical data is received from the machines being monitored); 
defining a feature set for each fracking device of the plurality of fracking devices using the historical characteristics, the feature set including a device type and a portion of the historical characteristics of the corresponding fracking device ([0095]: historical data for the same machine type is implemented for evaluation of machine condition to prevent confusion or cross-over of data between machine types (e.g., data is selected based on shared characteristic or selection criteria, see [0079], [0094] and [0121])); 
generating a trained machine-learning model using the feature set corresponding to each fracking device of the plurality of fracking devices (Fig. 6, item 606; [0131]-[0133]: a machine learning algorithm is trained using historical data corresponding to the machine in consideration (see [0079], [0094]-[0095] and [0121])); 
receiving, from each fracking device of the plurality of fracking devices, operational characteristics (Fig. 6, item 602; [0131]: the processor receives machine data obtained from sensors (see [0077]-[0078], [0081], [0120])); 
generating, using the trained machine-learning model and the operational characteristics, a service object for each fracking device of the plurality of fracking devices (Fig. 6, item 608; [0132]-[0133]: the machine learning algorithm is trained using the historical data and used to determine remaining useful life of the machine with machine data received from sensors), wherein the service object indicates an expected operational life of the fracking device and an amount of time remaining until a failure is expected to occur (Figs. 3 and 4; [0132]-[0133], [0136]: remaining useful life of the machine is predicted as well as when the machine may fail (see also [0058]-[0059], [0100],  [0109], [0111])); and
generating, using the trained machine-learning model and the service object, a maintenance schedule for a particular fracking device of the plurality of fracking devices, the maintenance schedule indicating a particular time in which the particular fracking device is to be taken offline, repaired, or replaced, wherein the particular time occurs prior to when a failure of the particular fracking device is expected to occur ([0136]: the prediction obtained from applying the machine learning algorithm (see [0132]-[0133]) includes a prediction of wear and when a replacement component may be required to avoid failure, the prediction being based on combination of indicators and providing condition of the device (see [0097]-[0099], [0116])).

Strudwicke does not explicitly disclose:
the particular time is based at least in part on an overall fracking operation of the plurality of fracking devices;
receiving, from a remote computing device, a request for a portion of the operational characteristics associated with the particular fracking device of the plurality of fracking devices; and
transmitting, to the remote computing device, a representation of the maintenance schedule corresponding to the particular fracking device in response to receiving the request, the representation of the maintenance schedule for use to determine an interval of time over which to initiate or cease a wellbore operation by the particular fracking device.

Regarding the particular time is based at least in part on an overall fracking operation of the plurality of fracking devices, Basu teaches:
	“In further example, the system 5700 can include a production analysis engine 5716, which can be used to analyze the production, determining maintenance schedule or maintenance recipe, predict equipment failure, schedule routine maintenance, suggest the installation of artificial lift, suggest implementation of enhanced recovery, and a predicted time or date for maintenance, treatment, lift, or enhanced recovery, as well as other post completion factors associated with producing fluid from a well. The production analysis engine 5716 can be trained as described above and can incorporated structures, such as a neural network, regression, or classification” (col. 29, lines 12-23: a production analysis engine is trained using machine learning algorithms in order to determine a maintenance schedule time or date (see also col. 40, lines 23-34), the maintenance schedule incorporating factors that influence the cumulative production from a well, while also predicting failure of equipment (see col. 29, lines 50-63; see also col. 30, lines 33-44; col. 31, lines 32-34, 59-62; see also Strudwicke at [0004]-[0005] regarding performance of a machine having impact on other components and the cost of running an operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strudwicke in view of Basu to incorporate the particular time based at least in part on an overall fracking operation of the plurality of fracking devices, in order to address the impact of the performance and life of a machine in the entire process, as discussed by Strudwicke ([0004]-[0005]).

Regarding receiving, from a remote computing device, a request for a portion of the operational characteristics associated with the particular fracking device of the plurality of fracking devices; and transmitting, to the remote computing device, a representation of the maintenance schedule corresponding to the particular fracking device in response to receiving the request, the representation of the maintenance schedule for use to determine an interval of time over which to initiate or cease a wellbore operation by the particular fracking device, Strudwicke teaches:
“Use of the wireless network 130 may allow further access (in addition to the site module 108) to each machine module 106. For example, processed data 128 may be accessed by an operator using a mobile device (e.g. laptop, tablet, mobile phone, etc.) in proximity to a respective machine 102. The operator may, for example, wish to observe the processed data 128 (provided by the machine module 106) whilst being able to view and/or listen to the machine 102” ([0084]: operator may access (analogous to request access) the processed data for displaying purposes (see [0086], [0107] and [0118])); 
“This health bar may be displayed to an operator of the pump on a display in a control room located at the site of the oil and gas operation. It may alternatively be displayed on a mobile device, or on non-mobile device that is remote from the operation” ([0107]: the system transmits indication of machine condition (see Figs. 3 and 4) to remote devices (see also [0084] and [0118])); and
“The real time nature of the method provides a way in which to observe changes in the health condition of the pump over time (i.e. if the health bar suddenly falls, it may be apparent to the operator that the machine is experiencing rapid degradation). This may enable a basic measure of approximately predicting remaining useful life of the machine (in this case, the pump). If the health bar reduces to a certain threshold health value the operator may respond by inspecting the machine, reviewing the measured parameters, adjusting an operating parameter of the machine and/or ceasing operation of the machine (e.g. to prevent damage to the machine). Alternatively or additionally, the indicated health condition (i.e. the combination of indicator values) may be communicated to a control system. The control system may respond to the indicated health condition by adjusting an operating parameter of the pump, or by ceasing operation of the pump completely” ([0109]-[0110]: condition of the machine allows predicting remaining useful life of the machine in order to take appropriate maintenance actions, such as to cease operation of the machine (see also [0132], [0136] and [0138]; see [0058]-[0059]: regarding identifying components to be replaced to prevent replacement criterion being met, with this identification taking into account the predicted time until reaching the replacement criterion, therefore, reducing the downtime of the machines caused by unexpected component failure or wear)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strudwicke in view of Basu to receive, from a remote computing device, a request for a portion of the operational characteristics associated with the particular fracking device of the plurality of fracking devices; and to transmit, to the remote computing device, a representation of the maintenance schedule corresponding to the particular fracking device in response to receiving the request, the representation of the maintenance schedule for use to determine an interval of time over which to initiate or cease a wellbore operation by the particular fracking device, in order to allow an operator to respond to the measured values of the machines when required, reducing the time and cost of maintaining equipment, as well as the downtime of the machines, as discussed by Strudwicke ([0059], [0086], [0110]).

Regarding claim 16. (Currently Amended)
Strudwicke in view of Basu discloses all the features of claim 15 as described above.
Strudwicke further discloses:
an internet-of-things device (Fig. 1, items 106 and 108– “machine module” and “site module”) is coupled to each fracking device (Fig. 1, item 102 – ‘machine’) of the plurality of fracking devices (Fig. 1, items 102 – ‘machine’), the internet-of-things device acting as a network interface for the fracking device ([0083], [0086]-[0086]: machines conditions are measured by sensors, which transmit data to machine modules using wireless network (Fig. 1, item 130), which consequently transmit to site module, which includes a control interface for distribution to other components of the system (see Fig. 1, item 144; see also [0129] regarding this configuration being analogous to an Internet-of-Things approach to monitor each machine)).

Regarding claim 17. (Currently Amended)
Strudwicke in view of Basu discloses all the features of claim 15 as described above.
Strudwicke further discloses:
the operations further including:
generating a graphical user interface (Figs. 3-4) using the operational characteristics for at least one fracking device of the plurality of fracking devices ([0132]-[0133]: the machine learning algorithm is used to determine remaining useful life of the machine with machine data received from sensors); and
displaying the graphical user interface on a display device (Figs. 3 and 4; [0013], [0034], [0107], [0118]: indication of machine condition in the form of a graphic is displayed to a user on a display (see also [0084]-[0085])).  

Regarding claim 18. (Original)
Strudwicke in view of Basu discloses all the features of claim 15 as described above.
Strudwicke further discloses:
the service object indicates a root cause of the failure ([0133]: the machine learning algorithm is be used to make a prediction of which component (or combination of components) is likely to be causing the loss in performance).  

Regarding claim 19. (Currently Amended)
Strudwicke in view of Basu discloses all the features of claim 15 as described above.
Strudwicke further discloses:
the operations further including: 
generating, using the trained machine-learning model and the service object, one or more additional maintenance schedules for additional fracking devices of the plurality of fracking devices, the additional maintenance schedules indicating one or more additional particular times in which the additional fracking devices are to be taken offline, repaired, or replaced, wherein the one or more additional particular times occur prior to when the failure is expected to occur ([0136]: the prediction obtained from applying the machine learning algorithm (see [0132]-[0133]) includes a prediction of wear and when a replacement component may be required to avoid failure, the prediction being obtained for each of a plurality of machines in the system (see Fig. 1, items 102; [0053], [0106])).

Regarding claim 20. (Currently Amended)
Strudwicke in view of Basu discloses all the features of claim 15 as described above.
Strudwicke further discloses:
the operations further including: 
detecting, by the trained machine-learning model, that the failure is expected to occur in a first fracking device of the plurality of fracking devices within a threshold duration of time ([0132]-[0133], [0136]: the prediction obtained from applying the machine learning algorithm includes a prediction of when the machine will fail (within a threshold duration of time));
transmitting a communication to a client device (Fig. 1, item 144 – “distributed control system”) associated with the first fracking device ([0086]-[0087]: processed data is communicated to a distributed control system for controlling corresponding machines in response to processed data (see [0137])), the communication indicating that the failure is expected to occur and a particular component of the first fracking device is a root cause of the failure ([0132]-[0133], [0136]-[0137]: the prediction of when the machine will fail is communicated to take appropriate action); and 
replacing the particular component of the first fracking device to prevent the failure (Fig. 6, item 614; [0138]: an action taken in response to a low remaining useful life for a component is the replacement of the component, which may be performed automatically or by an operator).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sigmar; Axel Michael et al., US 20200088202 A1, Integrated MVDC Electric Hydraulic Fracturing Systems and Methods for Control and Machine Health Management
Reference discloses an integrated fracking system that includes sensors, control logic and other components to manage the health of the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857